PER CURIAM.
Based on an examination of the record and the Florida Unemployment Appeals Commission’s confession of error, we find that the record contains insufficient evidence to support the decision of the Commission’s appeals referee that Manuel Yanes’ initial appeal of the denial of his unemployment benefits to the Florida Department of Labor and Employment Security, Division of Unemployment Compensation (Division), was untimely filed. Thus, the Division had jurisdiction to hear the merits of Yanes’ claim, and the appeals referee erred in finding otherwise. Teater v. Department of Commerce Bd. of Review, 370 So.2d 847 (Fla. 3d DCA 1979). Accordingly, the order under review is reversed.